Name: Commission Regulation (EC) No 1203/97 of 27 June 1997 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  documentation;  marketing
 Date Published: nan

 No L 170/26 I EN I Official Journal of the European Communities 28 . 6 . 97 COMMISSION REGULATION (EC) No 1203/97 of 27 June 1997 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on common organization of the market in seeds ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden , and Regulation (EC) No 3290/94 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EC) No 1 108/96 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late , and of Lolium perenne L. of low persist ­ ence , medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1997/98 marketing year, whereas, furthermore, the application of the classi ­ fication criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. 0 OJ No L 161 , 23 . 6. 1976, p. 10 . (*) OJ No L 148 , 21 . 6. 1996, p. 11 . 28 . 6. 97 ( EN Official Journal of the European Communities No L 170/27 ANNEX I ANNEX I Varieties of high persistence, late or medium late Ace Chantal Honneur Mervue Aladin Cheops (T) Hunter Meteor Allegro Choice Isabel Mexico Alondra Citadel (T) Jetta Mickey Amadeus Claudius Jumbo Milca Ambon Clermont (T) Juventus (T) Milton Andes Clerpin Karin Missouri (T) Anduril Colorado (T) Kelvin Modenta Animo Compas Kent Indigenous Module Antara Condesa (T) Kerdion Modus (T) Apollo Contender Langa Mombassa Aragon Cordoba Lasso Mondial Arno Cornwall Leon Montagne (T) Atlas Corso Lex 86 Montando (T) Avenue Cud Lihersa Montreux Baccara Cupido Limage Morimba Ballet Dacapo Limes Moronda Barball Dali Linocta Nelson Barcampo Danilo Liparis Norlea Barclay Domingo Lipondo Ohio Barcredo Donata Liquick Opinion Bardessa Dorset Lisabelle Orleans Barema Dromore Lisuna Othello Barenza Duramo Livonne Outsider Barezane Eden Livorno Pablo Barglen Edgar Livree Pacage Barink Electra Look Paddok Barlatan Elegana Loretta Pagode Barlenna Elgon (T) Lorettanova Pancho Barlet Elka Lorina Pandora (T) Barlinda Eminent (T) Madera (T) Parcour Barlow Entrar Magella Pato ra Barluxe Envy Magister Pavo Barmaco Esperon (T) Magyar Pedro Barplus Exito Maine Pelleas Barpolo Fanal (T) Majestic Perfect Barry Feeder Mammout (T) Perma Bartony Fetione (T) Manhattan Phoenix (T) Belcampo (T) Figaro Marabella Piamonte (T) Belfort (T) Fingal Marathon Pippin Bellatrix Flair Marino (T) Plaisir Bellevue Foxtrot Markanta Player Bologna Gerona Martina Pomerol (T) Borvi Gilford Marylin Portsteward Boston Gitana (T) Master Preference Boulevard Gladio Meba President Brighstar Glen Melani Prester Burton Globe Meltra RVP (T} Profit Cadans Goia Melvina Progress Caddy Greengold (T) Meradonna (T) Rally (T) Calibra (T) Henrietta Merci Rastro Campania Heraut Mercure Recolta Capper Herbie Merganda Record Carrick Herbus (T) Merigold Renoir Castle (T) Hercules Merkem (T) Riikka Chagall Hermes Merlette Ritz No L 170/28 [ ENl Official Journal of the European Communities 28 . 6 . 97 Rival Sisu Texas Umbria Ronja Sommora Tivoli (T) Variant Sabor Sprinter Toledo Varsity Sakini Stratos Tourist Ventoux (T) Salem Summit Tran i Veritas Sameba Superstar Tresor Vienna Vigor VincentSantiago (T) Sussex Trimmer Score (Fair Way) Sydney Troubadour Wadi Sensation Talbot Twydawn Wendy Sevilla Talgo Twystar York Sirius (T) Taya Tyrone Zambesi '. ANNEX II 'ANNEX II Varieties of low persistence, medium late, medium early or early Atempo (T) Lenta Pajbjerg Romeo Verna Pajbjerg'